Citation Nr: 0121785	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Determination of initial rating assignment for service-
connected status-post anterior cruciate ligament repair of 
the left knee, currently rated as 10 percent disabling. 

3.  Determination of initial rating assignment for service-
connected osteoarthritis of the left knee, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1986 to 
October 1991.  He was separated from service due to physical 
disability of the left knee. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied service 
connection for headaches, and granted service connection left 
knee disability (status post repair, anterior cruciate 
ligament, left knee) and assigned an initial noncompensable 
rating.  The veteran entered notice of disagreement with this 
decision in September 1993; the RO issued a statement of the 
case in March 1994; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in March 1994.  A 
RO hearing officer decision in January 1995 assigned an 
initial rating of 10 percent for the veteran's left knee 
disability.  In a May 2001 rating decision, the RO assigned a 
separate 10 percent disability rating for arthritis of the 
left knee (and assigned an effective date of February 2001).  

The Board remanded this case in September 1996 and September 
1999 for additional development.  The case has been returned 
to the Board for continued appellate determination. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no credible evidence of continuity of 
symptomatology of headaches in service, or of continuous 
post-service symptomatology of headaches, until December 
1992. 

3.  The veteran did not incur a head abrasion or head injury 
in a helicopter crash in service in 1986.  

4.  The weight of the medical evidence of record demonstrates 
that the veteran's currently diagnosed vascular headaches are 
not etiologically related to a spinal tap in service. 

5.  For the period from October 1991 through May 21, 1997, 
the veteran's service-connected status-post anterior cruciate 
ligament repair of the left knee has been primarily 
manifested by a well-healed scar, and not more than slight 
lateral instability of the left knee. 

6.  For the period beginning May 22, 1997, the veteran's 
service-connected status-post anterior cruciate ligament 
repair of the left knee has been primarily manifested by a 
well-healed scar, and not more than moderate lateral 
instability of the left knee. 

7.  The veteran's left knee arthritis is primarily manifested 
by: X-ray evidence of arthritis and some limitation of motion 
due to painful motion; left knee flexion limited to not more 
than 0 degrees, including due to painful or weakened 
movement; and left knee extension limited to not more than 
100 degrees, including due to painful or weakened movement.    



CONCLUSIONS OF LAW

1.  Headaches were not incurred or aggravated in service or 
as a result of any incident of service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.655 (2000).

2.  For the period from October 1991 through May 21, 1997, 
the criteria for an initial rating in excess of 10 percent 
for status-post anterior cruciate ligament repair of the left 
knee were not met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (2000).

3.  For the period beginning May 22, 1997, the criteria for 
an initial rating of 20 percent for status-post anterior 
cruciate ligament repair of the left knee have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Code 
5257 (2000).

4.  The criteria for an initial rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical examination when such 
examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  The Board finds 
that, in this veteran's case, the requirements of the 
Veterans Claims Assistance Act of 2000 have been met.  The 
veteran has been afforded VA neurological examinations in 
September 1994 and June 1997, and VA general medical or 
orthopedic examinations in May 1993, May 1997, and February 
2001.  The veteran failed to appear for a neurologic 
examination scheduled in February 2001.  In the rating 
decisions, statement of the case, and supplemental statements 
of the case, the RO advised the veteran of what must be 
demonstrated to establish a higher initial rating for his 
left knee disabilities and to establish service connection 
for headaches.  A March 2001 letter from the RO specifically 
advised the veteran of additional evidence needed in the form 
of private treatment records which it had requested twice but 
had not received, and of the veteran's responsibility to 
furnish private medical evidence in support of his claim.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional medical evidence is required by the 
new statute.  

I.  Service Connection for Headaches

The veteran contends that he is entitled to service 
connection for headaches.  He specifically contends that 
headaches began in service either in August 1986 following a 
helicopter crash, or as a "spinal headache" in May 1991 
following a spinal anesthesia for left knee surgery, and have 
continued since one of these dates. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2000).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Vascular headache is 
not a chronic disease for which presumptive service 
connection may be granted.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service medical records reflect that in May 1991, the day 
after spinal anesthesia during left knee surgery, the veteran 
complained of two days of headaches.  The diagnosis was post 
spinal headaches.  The veteran was treated at that time with 
medication, and there are no additional entries of headache 
for the remainder of service. 

Service medical records are negative for evidence of a head 
abrasion or injury at the time of a 1986 helicopter crash.  
In a statement dated in September 1991, the veteran indicated 
that he accepted preliminary findings of a physical 
evaluation board.  These findings listed physical conditions 
which did not include headaches.  

In his original Application for Compensation in October 1991, 
the veteran wrote that his headaches began in service in May 
1991.  

VA outpatient treatment records reflect that in December 1992 
the veteran reported headaches following spinal anesthesia in 
service, with constant left parietal headaches since then.  
The history included sinusitis with sinuses drained as a 
child, hypoglycemia as a child in the sixth grade, and 
childhood trauma.  

VA outpatient treatment records reflect that in January 1993 
the veteran presented with a 2 and 1/2 year history of left 
temporal lobe headaches that were described as pressure in 
nature and caused severe pain.  He reported that these 
"spinal headaches" began in 1990 after a spinal anesthesia 
for left knee repair.  The veteran reported a past medical 
history significant for a concussion at age 9, a head 
abrasion secondary to helicopter crash in 1986, and 
hypoglycemic headaches during the sixth grade.  The examiner 
noted that the veteran's social history included smoking, 
alcohol, and marijuana.  The diagnosis was vascular 
headaches/migraine. 

In an Application for Compensation subsequently submitted in 
February 1993, he wrote that his chronic headaches began on 
August 29, 1986, the day he was in a helicopter crash.  He 
wrote that his treatment for headaches had been from 
August 29, 1996 to the current time.  

At a May 1993 VA compensation examination, the veteran 
reported that he had experienced headaches since 1987.  

In his notice of disagreement in September 1993, the veteran 
wrote that he "felt" that his headaches were "spinal 
headaches" from his knee operation in service.  In his March 
1994 substantive appeal, he wrote that he had a spinal tap in 
service with associated headaches during one of his left knee 
surgeries.  

At a personal hearing in August 1994, the veteran testified 
that the day following a spinal tap in service he experienced 
severe headaches, which he had experienced ever since then.  
He also testified that he had experienced headaches prior to 
the ones in service following a spinal tap, but he "never 
had a migraine that bad before."  He further testified that 
he had never been treated for headaches.  

At a VA neurological examination in September 1994, the 
veteran reported that he had never had any headaches prior to 
the operation for the left knee in service when he got a 
"spinal headache," and had experienced headaches ever since 
then.  The veteran described migraine-like headaches, 
including with photophobia, nausea, pounding behind the eye, 
and tearing of the eye.  The examiner noted that the 
headaches could be precipitated by alcohol, and that the 
veteran drank a pot of coffee a day and smoked.  The 
impression was vascular headaches, migraine or cluster not 
differentiated.  The examiner noted that there was "some 
interesting mixture between cluster and migraine features," 
and offered the medical opinion that he knew "of no 
relationship between spinal tap and the onset of migraine or 
cluster."  The examiner further opined that "it was 
probably just coincidental that [migraine or cluster 
headaches] occurred right after [the veteran] got rid of his 
spinal headache."  

VA outpatient treatment records reflect that in January 1995 
the veteran reported a history of cluster headaches.  In 
August 1995, the veteran reported that he had cold-induced 
and exercise-induced headaches which were different than 
typical cluster headaches.  The diagnosis in August 1995 was 
cluster headaches, atypical only for lack of temporal 
pattern.  In December 1995, the veteran reported a seven year 
history of cluster headaches.  

A June 1997 VA report of neurological opinion reflects that, 
after the VA examiner reviewed the September 1994 
neurological examination report, he opined that the veteran's 
headaches were "not characteristic of spinal headache, and 
in any case it would be extremely unusual for spinal 
headaches to last as long as these headaches have 
persisted."  He agreed with the opinion of the September 
1994 VA physician "that there is no known relationship 
between spinal tap and the onset of migraine or cluster and 
that it is in all likelihood coincidental that these 
headaches began after the patient's operation."  

The veteran failed to report for a neurological examination 
scheduled in February 2001.  The regulations provide that 
where a veteran fails to report for a scheduled VA 
examination, an original claim for service connection is to 
be adjudicated on the basis of the evidence of record.  
38 C.F.R. § 3.655.  

After a review of the evidence, the Board finds that the 
veteran's reporting of claimed onset of, and treatment for, 
headaches is so internally inconsistent and contradictory as 
not to be credible.  For example, with regard to the date of 
onset of headaches, the veteran originally claimed in his 
October 1991 Application for Compensation that his headaches 
began in service in May 1991.  By February 1993, in a 
subsequent Application for Compensation, the veteran wrote 
that his headaches began in service at the time of an August 
1986 helicopter crash.  In January 1993, the veteran 
presented with a 2 and 1/2 year history of headaches in service 
following a spinal anesthesia, which, if believed, would 
place the onset of headaches to about mid-1990.  In May 1993, 
the veteran presented yet another date of onset of headaches, 
as having begun in 1987.  In December 1995, the veteran 
reported a seven year history of cluster headaches, which, if 
believed, would place the onset of headaches from 1987.  In 
January 1993, the veteran reported a pre-service history of 
concussion at age 9 and hypoglycemic headaches during the 
sixth grade.  With regard to the veteran's reporting of 
treatment for headaches, in his February 1993 Application for 
Compensation, he wrote that he had been treated for chronic 
headaches from August 1986 to the present, while at the 
August 1994 personal hearing he testified under oath that he 
had never been treated for headaches.  

Because of such inconsistencies in the veteran's reporting of 
onset of headaches and treatment, the Board finds the 
veteran's reporting of continuous in-service symptomatology, 
and claimed continuous post-service symptomatology, not to be 
credible.  The service medical record evidence does not 
demonstrate any headache complaints, findings, or diagnosis 
in service other than the "spinal headache" in May 1991 
which was treated at that time.  Service medical records do 
not demonstrate that the veteran's spinal headache noted in 
May 1991 continued in service until separation in October 
1991.  In the September 1991 statement signed by the veteran 
at service separation, he indicated that he accepted 
preliminary findings of a physical evaluation board; these 
findings of disability did not include headaches.  This 
signed statement, although against the veteran's interest, 
may nevertheless be considered in this case because the 
absence of continuous or disabling headaches in service is a 
fact independently established by the other service medical 
record evidence, including absence of report of head injury 
or treatment during service, the absence of complaints at 
times of treatment, and the absence of clinical findings 
during service and at service separation.  See 38 C.F.R. 
§ 3.304(b)(3) (2000).  In addition to the absence of evidence 
in the medical record of complaints, symptoms, diagnosis, or 
treatment for headaches other than in May 1991, the veteran's 
September 1991 statement is some evidence that the veteran 
did not exhibit headache symptomatology at service 
separation.  

While the veteran has more recently reported numerous 
histories which include post-service symptomatology, the 
first medical evidence of complaints of, or treatment for, 
headaches is in December 1992.    

Specifically with regard to the veteran's assertion that his 
headaches began at the time of a head abrasion during a 
helicopter crash in 1986, the Board finds that the veteran 
did not incur a head abrasion or head injury in a helicopter 
crash in service in 1986.  Service medical records are 
negative for any evidence of head abrasion or injury, 
including any complaints of reported headaches at the time of 
the helicopter crash in 1986, as well as any complaints of 
headaches at any time during service prior to, or subsequent 
to, May 1991.  The veteran was treated on multiple occasions 
during service, and had multiple opportunities to register a 
complaint of alleged ongoing headaches.  The Board finds that 
the specific contemporaneous service medical record entries 
are more highly probative than the veteran's more recent 
assertions of headaches since 1986 which were made for the 
purpose of obtaining compensation.  In weighing the veteran's 
assertions against the medical evidence, the Board has 
considered the unreliability of the veteran's inconsistent 
assertions of onset, as indicated above.  

The Board notes that the January 1993 VA outpatient treatment 
entry recorded a history of multiple head injuries, one of 
which was a head abrasion secondary to a helicopter crash in 
1986.  While the VA examiner in January 1993 recorded this 
history, and diagnosed vascular headaches/migraine, this does 
not constitute a nexus opinion because the mere listing of 
such symptomatology as a part of the history or complaints 
section of an examination report does not equate to a medical 
nexus opinion of etiology.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional").  Furthermore, as indicated, the Board has 
found as a fact that the veteran did not incur a head injury 
from a 1986 helicopter crash in service, so any reliance on 
this reported event by an examiner would be reliance on an 
inaccurate history.  

The weight of the medical evidence of record demonstrates 
that the veteran's currently diagnosed vascular headaches are 
not etiologically related to a spinal tap in service.  As 
evidenced by the May 1991 service medical record entry, the 
veteran did experience headaches one day following a spinal 
tap for left knee surgery, for which he was treated with 
medication.  However, the service medical record evidence, 
which is otherwise negative for complaints of headaches, does 
not indicate that these headaches were continuous in service.  
The weight of the medical opinion evidence demonstrates that 
the headaches the veteran first reported in December 1992 
that he had following a spinal tap in service are not the 
same headaches he now has.  The September 1994 and June 1997 
VA neurological opinions demonstrate that there is no known 
relationship between spinal tap and the onset of migraine or 
cluster headaches which the veteran now reports he 
experiences.  

Notwithstanding the veteran's representative's contention (in 
a September 1995 VA Form 646) that VA "examiners have not 
conclusively been able to prove or disprove the spinal tap 
factor involved in this case," the September 1994 and June 
1997 VA neurological opinions do provide affirmative medical 
opinion evidence that the veteran's current headaches are not 
related to a spinal tap in service.  Unfortunately for the 
veteran, he did not appear for a scheduled February 2001 VA 
neurological examination which had been requested in order to 
provide another medical etiology opinion for his headaches.  
The veteran should bear in mind that, except as otherwise 
provided by law, he, as the claimant requesting the benefit 
of service connection for headaches, has the responsibility 
to present and support a claim for VA benefits.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001).  VA's "duty to assist" does 
not derogate from a claimant's burden of submitting evidence 
sufficient to support a claim for service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that VA's "duty" is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (citations omitted).  The duty of VA to 
assist the veteran in the development of his claim is not 
always a one-way street, for if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board is not permitted to speculate about 
the etiology of the veteran's headaches, and may not 
substitute its "own unsubstantiated medical conclusions" to 
determine the etiology of the veteran's headaches, but must 
rely on the medical evidence which is of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  While the veteran 
has provided a history of headaches since spinal anesthesia 
in service in May 1991, he has not presented medical evidence 
of a nexus between his current headaches and the spinal 
anesthesia which outweighs the affirmative medical opinion 
evidence of record by VA examiners in September 1994 and June 
1997.  

Moreover, to the extent VA examiners have relied upon the 
veteran's reported history of continuous headache 
symptomatology since a spinal anesthesia in service in May 
1991, a history which the Board had found not to be credible, 
the examiners have relied upon an inaccurate history.  The 
Court has held that the Board is not bound to accept medical 
opinions which are based on a history supplied by the veteran 
where that history is unsupported by the medical evidence.  
See Boggs v. West, 11 Vet. App. 334, 340 (1998).  The Court 
has also held that, while an examiner can render a current 
diagnosis based upon his examination of the veteran, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).    

The Board finds that there is no credible evidence of a head 
injury from a helicopter crash in 1986, no credible evidence 
of continuity of symptomatology of headaches in service, no 
credible evidence of continuous post-service symptomatology 
of vascular headaches until December 1992, and that the 
weight of the medical evidence of record demonstrates that 
the veteran's currently diagnosed vascular headaches are not 
etiologically related to a spinal tap in service.  For these 
reasons, the Board must find that the veteran's headaches 
were not incurred or aggravated in service or as a result of 
any incident of service.  38 U.S.C.A. §§ 1101, 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.655. 

II.  Rating for Left Knee Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two ratings should be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where the particular disability for which the 
veteran is service connected is not listed under a specific 
diagnostic code, it is rated by analogy to a closely related 
disability in which not only the functions affected but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Court held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe.  38 C.F.R. 
§ 4.71a.  

The veteran's service-connected status-post anterior cruciate 
ligament repair of the left knee has been rated as 10 percent 
disabling, effective from the date of the veteran's original 
claim for service connection in October 1991.  (A separate 10 
percent rating for arthritis of the left knee was granted in 
May 2001 during the pendency of the claim, and is a separate 
rating issue addressed below).  

The veteran contends generally that an initial rating in 
excess of 10 percent is warranted for his service-connected 
status-post anterior cruciate ligament repair of the left 
knee.  He indicates that his left knee is manifested by a 
"popping out," cracking, a limp, atrophy, a "hole" in his 
leg, and loss of muscle tone.  

The evidence of record reflects that in service the veteran 
sustained a left knee injury in a helicopter crash in 1986.  
He underwent left anterior cruciate ligament reconstruction 
in August 1989, then reinjured his knee in December 1989.  In 
May 1991, he underwent another left knee surgery.  He was 
separated from service in October 1991 due to left knee 
disability.  

A VA examination in May 1993 noted the veteran's relevant 
complaints of left knee swelling from time to time, and 
giving out.  Physical examination revealed a well-healed 
postoperative scar, no evidence of soft tissue swelling, and 
3 cm. left quadriceps atrophy.   

At a personal hearing in August 1994, the veteran testified 
that the left knee was not stable, but popped out, he had a 
knee brace which he wore during physical activity like 
shooting basketball and another brace he wore at work, and 
the left knee swelled when he stood on it for eight or twelve 
hours a day.  

At a VA examination in September 1994, the veteran was found 
to have a stable left knee in varus and valgus stress.  The 
assessment was patella-femoral chondrosis. 

At a VA orthopedic examination in May 1997, the veteran 
reported buckling of the left knee when he walked, popping 
out but no true locking, trouble ascending and descending 
stairs, and that on rare occasions he played basketball using 
a DonJoy brace.  Physical examination revealed a normal gait, 
well-developed muscles of both lower extremities, a well-
healed surgical scar, moderate defect in facial lata and 
iliotibial track of the left knee, 2+ Lachman's, 2+ anterior 
drawer, trace posterior drawer, 2+ lateral opening under 
varus stress at 30 degrees, and no valgus laxity.  The 
relevant diagnoses were moderate recurrence of laxity as the 
graft had probably stretched out, and mild generalized 
developmental ligamentous laxity which was not service 
connected and was not causing the veteran any functional 
problems. 

At a VA orthopedic examination in February 2001, the veteran 
reported progressive worsening of his left knee, with morning 
stiffness, buckling, giving way on a daily basis when he 
walked, occasional locking, difficulty going up and down 
steps, and more frequent swelling.  Physical examination 
revealed a mildly antalgic gait on the left, favoring the 
left when attempting to walk, good, well-developed muscles in 
the lower extremities, a defect in the fascia lata and 
lateral quadriceps muscles, well-healed incision, and minimal 
effusion.  Physical examination also revealed 2+ Lachman 
without a strong end point, 2+ anterior drawer, no 
significant posterior drawer, 2+ lateral opening under varus 
stress at 30 degrees as well as neutral, with no apparent 
valgus laxity, and a lateral glide of the kneecap.  The 
diagnosis included left anterior cruciate ligament injury 
with attempted reconstruction, further explained as 
significant laxity. 

After a review of all the evidence, the record reflects that, 
for the period from October 1991 through May 21, 1997, the 
veteran's service-connected status-post anterior cruciate 
ligament repair of the left knee has been primarily 
manifested by a well-healed surgical scar, and not more than 
slight lateral instability of the left knee.  This slight 
impairment is reflected by the veteran's testimony of left 
knee instability and reports of occasional left knee swelling 
and giving out, by clinical findings of 3 cm. left quadriceps 
atrophy, and by the diagnosis of patella-femoral chondrosis.  

A rating in excess of 10 percent under Diagnostic Code 5257 
is not warranted prior to May 22, 1997 because the weight of 
the evidence does not demonstrate impairment of the left knee 
during this period which more nearly approximates moderate 
recurrent subluxation or lateral instability.  The Board 
notes the veteran's personal hearing testimony that, while he 
wore a knee brace, he participated in physical activity like 
shooting basketball, and, although wearing a knee brace at 
work, his work involved standing on the left knee for eight 
or twelve hours a day.  With regard to clinical findings, the 
September 1994 VA examination specifically found that the 
veteran's left knee was stable in varus and valgus stress.  
Based on this evidence, the Board must find that, for the 
period from October 1991 through May 21, 1997, an initial 
rating in excess of 10 percent for status-post anterior 
cruciate ligament repair of the left knee is not warranted.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257.

For the period from May 22, 1997, the veteran's service-
connected status-post anterior cruciate ligament repair of 
the left knee has been primarily manifested by a well-healed 
surgical scar, and not more than moderate lateral instability 
of the left knee.  The Board notes the veteran's report of 
increased complaints of left knee symptomatology at the time 
of the May 1997 VA orthopedic examination, which included 
buckling when walking, and trouble ascending and descending 
stairs.  Clinical findings at that examination reflected a 
moderate defect in facial lata and iliotibial track of the 
left knee, 2+ Lachman's, 2+ anterior drawer, trace posterior 
drawer, and 2+ lateral opening under varus stress at 30 
degrees.  Of special significance was the May 1997 VA 
examiner's diagnosis of "moderate recurrence of laxity as 
the graft has probably stretched out."   Similar complaints 
and findings were noted at the February 2001 VA examination, 
including a mildly antalgic gait, and left kneecap glide.  
The February 2001 VA examiner characterized the veteran's 
left knee disability as demonstrative of "significant 
laxity."  Based on this evidence, the Board finds that, for 
the period beginning May 22, 1997, an initial (staged) rating 
of 20 percent for status-post anterior cruciate ligament 
repair of the left knee is warranted.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257.  

The May 22, 1997 VA examination noted that the veteran 
occasionally played basketball using a DonJoy brace.  
Physical examination revealed a normal gait and well-
developed muscles of both lower extremities, no valgus 
laxity, and only moderate recurrence of laxity.  The evidence 
does not demonstrate actual moderate recurrent subluxation or 
lateral instability.  The February 2001 VA examination 
likewise found good, well-developed muscles in the lower 
extremities, and minimal effusion, with no apparent valgus 
laxity, and 4/5 left quadriceps strength, with no significant 
quadriceps atrophy.  Based on this evidence, the Board finds 
that a rating in excess of 20 percent for the period from May 
22, 1997 is not warranted, as the evidence does not 
demonstrate left knee impairment which more nearly 
approximates severe lateral instability as contemplated by 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

III.  Rating for Left Knee Arthritis

The veteran's service-connected arthritis of the left knee 
has been assigned a separate initial rating of 10 percent, 
effective from February 2001.  The veteran contends generally 
that an initial rating in excess of 10 percent is warranted 
for his service-connected arthritis of the left knee because 
of significant functional loss due to pain.  He contends that 
he can only run about a mile with extreme pain.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Even if 
the veteran technically has full range of motion but the 
motion is inhibited by pain, a minimum compensable rating for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
would be available.  VAOPGCPREC 9-98.  In this case, the 
veteran's left knee arthritis, which has been confirmed by X-
ray findings, is supported by some evidence of painful 
motion, specifically VA examination reports which revealed 
limitations of motion due to pain.  However, to warrant a 
higher rating, the evidence must demonstrate limited motion, 
including due to painful motion, which more nearly 
approximates the rating criteria for limitation of motion of 
the left knee joint.  

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the leg or knee which include the following: 
for flexion limited to 45 degrees, a 10 percent rating is 
warranted; and for flexion limited to 30 degrees, a 20 
percent rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal flexion for the leg or knee is to 140 
degrees).    

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg or knee which include the following: 
for extension of the leg limited to 10 degrees, a 10 percent 
rating is warranted; and for extension of the leg limited to 
15 degrees, a 20 percent rating is warranted.  See 38 C.F.R. 
§ 4.71, Plate I (specifying that normal extension for the leg 
or knee is to zero degrees).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In this case, service connection has been established for 
arthritis of the left knee, and a separate 10 percent rating 
has been assigned, effective from February 2001.  A VA 
examination in May 1993 noted the veteran's relevant 
complaints of crepitus and pain.  Physical examination 
revealed range of motion within normal limits, but that range 
of motion produced considerable crepitation and considerable 
discomfort.  The veteran was able to heel and toe walk 
without difficulty, but was unable to squat.  

At a personal hearing in August 1994, the veteran testified 
that he took Aleve for left knee pain.  

At a VA examination in September 1994, the veteran was found 
to have some atrophy and weakness of the left leg, mainly in 
the quadriceps.  Range of motion of the left leg was full, 
ranging from 0 degrees extension to 130 degrees flexion, with 
evidence of crepitus of the patella femoral joint at 10 
degrees extension and 45 degrees flexion, with tenderness to 
palpation laterally over the incision and anteromedially at 
the patella.  X-rays in September 1994 revealed minimal 
degenerative osteoarthritis of the left knee, with an 
impression of no significant change when compared with the 
previous examination of May 1993. 

VA outpatient treatment records dated in 1995 reflect that 
the veteran had a good gait, full strength, and normal tone.  

At a VA orthopedic examination in May 1997, the veteran 
reported progressively worsening left knee pain, described as 
constant and aching, but dramatically exacerbated by 
activity, and that on rare occasion he played basketball.  
Physical examination revealed a normal gait, well-developed 
muscles of both lower extremities, and no effusion of the 
left knee.  Left knee range of motion was 5 degrees 
recurvatum (extension) to 125 degrees (flexion).  X-rays 
revealed narrowing and moderate osteophyte formation.  The 
relevant diagnosis was moderate post-traumatic osteoarthritis 
of the left knee.  

At a VA orthopedic examination in February 2001, the veteran 
reported daily and constant aching and discomfort of the left 
knee, inability to play sports because of left knee pain, 
pain with any type of weather changes, more frequent 
swelling, left quadriceps fatigue with use, and that he was 
favoring the left knee.  Physical examination revealed a 
mildly antalgic gait on the left, favoring the left when 
attempting to walk, good, well-developed muscles in the lower 
extremities, minimal effusion, and crepitation.  Left knee 
range of motion was from 5 degrees recurvatum, with 
significant pain at 0 degrees, and extension to 120 degrees, 
but with significant pain from 100 degrees.  X-rays revealed 
moderate medial compartment narrowing with significant 
osteophyte formation on the medial tibial and the femoral 
condyle, with some spurring in the formation on the lateral 
condyle, and significant narrowing on the medial aspect of 
the patellofemoral joint with significant osteophyte 
formation of the patella.  The diagnosis included moderate 
traumatic osteoarthritis of the left knee, further explained 
as significant arthritis.  

After a review of all the evidence, the record reflects that 
the veteran's arthritis of the left knee is primarily 
manifested by flexion of the left knee limited to 0 degrees 
by painful motion and extension of the left knee limited to 
100 degrees due to painful motion.   Even with considerations 
of pain and weakness, the evidence does not demonstrate 
limitation of extension more nearly approximating extension 
of the leg limited to 15 degrees, or limitation of flexion 
more nearly approximating 30 degrees, to warrant an initial 
rating in excess of the currently assigned 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Painful 
motion is considered limited motion only from the point that 
pain actually sets in; functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); VAOPGCPREC 9-98.  In this veteran's case, painful 
motion is demonstrated to have set in at 0 degrees of 
extension and 100 degrees of flexion.  Examinations prior to 
February 2001 reflect even slightly fuller ranges of motion 
of the left knee, without evidence of more restricted 
limitation of flexion or extension due to painful or weakened 
motion.     

For these reasons, the Board must find that the schedular 
criteria for an initial rating in excess of 10 percent for 
arthritis of the left knee, for any period during the claim, 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected status-post anterior 
cruciate ligament repair of the left knee or arthritis of the 
left knee has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating left knee disability.  The Board notes 
the veteran underwent three separate surgical procedures, but 
has also considered that such hospitalization for these 
procedures occurred in 1988, 1989, and 1991, with no 
hospitalization in recent years for left knee disability, 
including during the pendency of the current claim.  The 
veteran's status-post anterior cruciate ligament repair of 
the left knee does require the use of a brace, but this is 
indicated to aid the veteran in undertaking sports or for 
standing from eight to twelve hours while at work with 
prolonged standing.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).   

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  The Board has resolved reasonable doubt in 
the veteran's favor in granting an initial 20 percent rating 
for service-connected status-post anterior cruciate ligament 
repair of the left knee for the period from May 22, 1997.  
However, as the preponderance of the evidence is against the 
veteran's other claims on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102. 


ORDER

The appeal for service connection for headaches is denied.

The appeal for an initial rating in excess of 10 percent for 
status-post anterior cruciate ligament repair of the left 
knee, for the period from October 1991 through May 21, 1997, 
is denied. 

An initial 20 percent rating for status-post anterior 
cruciate ligament repair of the left knee, for the period 
beginning May 22, 1997, is granted, subject to the criteria 
governing the award of monetary benefits. 

The appeal for an initial rating in excess of 10 percent for 
arthritis of the left knee is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

